DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered. 

Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 1/24/22, Applicant, on 3/24/22, amended claims, which are entered by the RCE of 4/8/22. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites “facilitating implementation of the recommended reconfiguration to increase production of the item for the geographic area.” This goes beyond any disclosure in the specification or drawings. Each of the examples in the disclosure relate to recommendations (See paragraphs 24, 40-41) and also that suggestions/plans are made to change production (41-42, 50, 63). Applicant’s point out that paragraphs 24 and 41 state “In some embodiments, the Cognitive Component 125 can affirmatively implement the generated recommendations, rather than merely suggesting them” and “In at least one embodiment, some or all of the recommendations can be automatically implemented by the cognitive system.” However, the claim 1 limitation now presented is broader than what is disclosed – it sounds as if Applicants are controlling production explicitly. Claim 1 is not even limited to a computer – it is any method of implementing production. Independent claim 8 recites a similar limitation. However, claim 8 is a computer program product executed by operation of one or more computer processors. Thus, claim 8 is explicitly a computer that is somehow increasing production of the item for the geographic area. The disclosure explains (e.g. paragraph 24, 41) that there is a recommendation being given to a user. A user then chooses to act upon the information (suggestions/plans are made to change production (41-42, 50, 63)). Claim 8 is not supported by the originally filed disclosure because there is no support that Examiner can locate for a computer executing to facilitate increased production by itself as recited. Claim 15 is a system claim. Similar to claim 8, it requires a computer to be able to increase production on its own. This is not supported in the disclosure for the same reasons as claim 8.
Claims 2-7, 9-14, and 16-20 are rejected for the same reasons as claims 1, 8, and 15 from which they depend from.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A method, comprising: 
…to predict future consumption of items, based on historical data…;
receiving usage data collected from…a location, wherein the usage data indicates consumption of an item; 
aggregating the usage data within a predefined cluster, wherein the predefined cluster corresponds to a geographic area, and wherein the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor; 
receiving social media data indicating a scheduled future event, timing of the scheduled future event, a type of the scheduled future event, and a number of participants for the scheduled future event; 
predicting… future consumption of the item based at least in part on evaluating the usage data and the data indicating the scheduled future event using the… model; and 
generating a recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption;
facilitating implementation of the recommended reconfiguration to increase production of the item for the geographic area (No portion of the specification supports a computer controlling machinery to increase production. Rather, each example (e.g. par 42, 50 as published) is for a “recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption”; par 63 as published – production plans).
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – marketing or sales activities or behaviors; business relations). The claims are a series of steps of to check usage (which can be purchases (spec par 25) or consumption (spec par 20)) at a location, aggregating the usage/purchases/demand for a geographic area, predicting future consumption using a model that considers events as well, and then generating a recommended reconfiguration (spec par 40 – this can be just a recommendation for production changes or distribution changes, or ship fewer units to another location/region). The added step of “anonymizing” data by “not” identifying the person/location corresponding to the sensor is also part of “certain methods of organizing human activity” (See MPEP 2106.04(a)(2)(II) (method of anonymous loan shopping as an example). Similarly, this is just choosing to “not” include certain information. Moreover, the specification disclose no further technical specifics of how the anonymizing is performed, other than “without specifying particular Sensor Devices 105 and/or users” (Applicant’s specification paragraph 20 as published). This further supports it as part of the abstract idea being “apply it” on a computer at step 2a, prong 2 and step 2b. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it to make a prediction on consumption, anonymizes data by “not” identifying a person/ or the specific sensor, anonymizes data by “not” identifying the sensor, and generates a recommendation based on the prediction. This fits within the abstract idea of sales activities or business relations as it takes data, makes a prediction, and then generates a prediction based on the mathematical data.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“refining a cognitive model” to predict future consumption of items, based on historical data, “using machine learning” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – specification paragraph 50 states that in some embodiments, this includes using machine learning. Thus, without any specific recited, it is interpreted as a computer performing an analytical model);
receiving usage data collected from “at least one sensor in a receptacle located in a physical location,” wherein the usage data indicates consumption of an item “and wherein the receptacle is used for depositing items for disposal”; (field of use – MPEP 2106.05h);
“not” identify the at least one sensor (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
receiving social media “data” (field of use – MPEP 2106.05h)
predicting, “by operation of one or more processors,” future consumption of the item based at least in part on evaluating the usage data and the data indicating the scheduled future event using the “cognitive model” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – specification paragraph 50 states that in some embodiments, this includes using machine learning. Thus, without any specific recited, it is interpreted as a computer performing an analytical model)
These elements of “sensor”; “refining a cognitive model to predict… using machine learning;” and “predicting using the cognitive model” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Examiner still suggests for claim 1 that an explicit computer be recited, at minimum. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “refining a cognitive model to predict… using machine learning;” “sensor in a receptacle used for depositing items for disposal”, “not identify the at least one sensor,” and “cognitive model” are “field of use” and “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
receiving usage data collected from “at least one sensor in a physical location,” wherein the usage data indicates consumption of an item (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network); 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to an article of manufacture at step 1, which is a statutory category. Paragraph 55 of the specification sates “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 8 recites additional elements of “computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors” performs each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 8 is not patent eligible. 
Independent claim 15 is directed to an apparatus at step 1, which is a statutory category. Claim 15 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 15 recites additional elements of “one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation” performs each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 15 is not patent eligible. 
Claim 2 narrows the abstract idea by performing additional analysis and predicting future consumption based on correlated unstructured data (i.e. text – paragraph 21, 35 states it could be “upcoming events” or “user preferences”). Claims 2, 9, 16 also recite additional element of a source of data – “one or more social media platforms.” This additional element is viewed as “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. At step 2b, it is also considered a conventional computer function (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network). Claim 3 recites an additional element of storing the usage data in a “distributed ledger”. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also viewed as a conventional computer function of MPEP 2106.05(d)(II) – electronic recordkeeping. To the extent there is a “distributed” aspect and communication of information, it would also be a conventional computer function of receiving or transmitting data over a network. Claims 4, 11, and 17 narrow the abstract idea by identifying enterprises and predicting consumption for one of the enterprises. Claims 5-6, 12-13, 18-19 narrow the abstract idea by performing additional calculations and analysis for the recommended reconfigurations. Claims 7, 14, and 20 further narrow the abstract idea by also predicting consumption based on the additional factor of weather data. Claim 10 is an additional element, but it just states the types of sensors; at step 2a, prong 1 and prong 2 this is “field of use”; at step 2B this is also a conventional computer function MPEP 2106.05(d)(II) – Receiving or transmitting data over a network.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (US 2013/0332238) in view of Devadas (US 2018/0012166) and High (US 201760278053). 
Concerning claim 1, Lyle discloses:
A method (Lyle – See par 40 – trend analysis of whether product increasing or reducing in market share; See par 42 – can have program code in computer or in memory implemented by a computer), comprising: 
Lyle discloses in paragraph 25, FIG. 7 that the results from the trend analysis (See par 40) can be given to a data customer of any type, such as retailers (See par 25, FIG. 3, 390) and a computer performing computing operations (See par 15, 42). However, Lyle does not explicitly disclose “cognitive” models (e.g. machine learning or artificial intelligence).
Devadas discloses the limitations:
refining a cognitive model to predict future consumption of items, based on historical data, using machine learning (Devadas – see par 44 - To identify business transaction patterns, the pattern search multi demand sensor 212 performs at least one of machine learning, for sentiment prediction and dynamic translation of the plurality of input data streams. See par 67 - The pattern search multi demand sensor 212 may even create derivative streams 402 based on related data between all these three types (e.g., the set of streams formed by the transactional data, the machine data and the social data). The pattern search multi demand sensor 212 is capable of evaluating multiple streams 402, performing best fits and making a recommendation for possible set of outcomes that can be further refined. The further refinement is done as a result of the streams 402 being used by next processor as shown in FIG. 5 below.))
Lyle discloses:
receiving usage data collected from at least one sensor in a receptacle located in a physical location, wherein the usage data indicates consumption of an item (Lyle par 22 - user disposes of the packaging, either as garbage or as a recycled item, the tags are read at the refuse collection point, such as a mobile refuse collection vehicle (e.g., garbage truck, recycling truck, etc.) or at a fixed-point refuse collection point such as a recycling center; The collected data is then aggregated with other consumers' data in order to generate area consumer consumption maps. See par 24 - Refuse collection point 340 includes tag readers, such as RFID tag readers, that read the product identifier data from the RFID tags included in the tagged discarded packages. When refuse is collected, the consumer's location is retrieved along with the product identifier data. In the case of a mobile refuse collection vehicle, the consumer's location data can be identified by using a GPS system that identifies the location data as the vehicle is traveling to customers (consumers) and picking up discarded tagged packages).
aggregating the usage data within a predefined cluster, wherein the predefined cluster corresponds to a geographic area (Lyle par 22 - The collected data is then aggregated with other consumers' data in order to generate area consumer consumption maps. These area consumer consumption maps may be used by marketing organizations to market products to particular geographic areas (e.g., where the data shows that a competitor's product is widely used in the geographic area, etc.) and wherein the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor (Lyle See par 22, 24 - In one embodiment, the consumer location data and other data that may be used to uniquely identify a particular consumer are anonymized to protect the consumer's identity and privacy. For example, rather than transmitting a particular street address where the packaging was collected, the process may anonymize the location to be a particular neighborhood or other geographic area).
Lyle discloses analyzing trend analysis and selecting any time period for analysis (See par 36, 44). However, Lyle does not explicitly disclose the next limitation.
Devadas discloses: 
receiving social media data (Devadas – See par 32 - The input data streams (e.g., 102, 104, 106) are received from various sources. The input data streams comprise demand information and supply information associated with a business entity for which the forecast is to be generated or determined. The input data streams may include unstructured data streams and structured data streams or a combination of these. For example, inputs received from human sources or social feeds may be unstructured data, while input data captured from machine sources may be structured data; see par 33 - The processing unit 108 is capable of converting unstructured raw data into structured data. Human sentiments and behaviors towards various products may be extracted from the input data streams. Input data streams received from machine sources may include data in the form of documents including tables, graphs, etc that provides information about products, suppliers, pricing, time, geography, sale, etc)…
Devadas discloses having social data; and further discloses different months along with actual and forecasted demand (See FIG. 8, par 75) as well as having a feed of data for real-time adjustments in forecasting accuracy (see par 69). However, Devadas also doesn’t disclose the remaining parts of the next limitation.
High discloses:
receiving social media data “indicating a scheduled future event, timing of the scheduled future event, a type of the scheduled future event, and a number of participants for the scheduled future event” (High – See par 28 - The server system 102a may be in data communication with one or more servers 102b, 102c that host or access databases 104b, 104c describing events that may have an impact on sales. A database 104c may record a date and description for other events such as sporting events, political events (elections), cultural events, holidays. See par 44 - Local events include, but are not limited to, …college and professional sporting events such as home games (modified by team popularity, rivalries, and fan base size), a local parade, social event; see also par 50 – sources data for events include social media data).
Lyle, Devadas, and High disclose:
predicting, by operation of one or more processors, future consumption of the item based at least in part on evaluating the usage data and the data indicating the scheduled future event (High – See par 59-60 events can cause effect on sales; sales spike) using one or more… models (Lyle See par 40 - a historical trend analysis (decision 770). For example, the user may be looking for the trend of unhealthy food consumption in a particular area over a particular time period (e.g., one year, five years, etc.) in order to ascertain whether the consumers in the area are trending to make more healthy buying decisions, less healthy buying decision, or the same buying decisions. Likewise, for marketing purposes, the historical trend analysis can reveal whether a given product is increasing in market share in a given area, experiencing a reduction in market share, or is relatively flat in terms of changing market share.).
Lyle discloses in paragraph 25, FIG. 7 that the results from the trend analysis (See par 40) can be given to a data customer of any type, such as retailers (See par 25, FIG. 3, 390) and a computer performing computing operations (See par 15, 42). However, Lyle does not explicitly disclose “cognitive” models (e.g. machine learning or artificial intelligence).
Devadas discloses the limitations:
predicting future consumption of the item based at least in part on evaluating the usage data and the data indicating the scheduled future event using the “cognitive” models (Devadas – see par 44 - To identify business transaction patterns, the pattern search multi demand sensor 212 performs at least one of machine learning, for sentiment prediction and dynamic translation of the plurality of input data streams. See par 69 - The system 200 not only processes huge and multiple streams of data volumes but also uses self-learning techniques to ensure that the model that is most relevant and gives the highest forecast accuracy, is chosen. This in turn drives the demand and supply balancing algorithms that are extremely crucial for operating any business operations process with the maximum efficiency (highest output at most optimized cost)).
Lyle discloses in paragraph 25, FIG. 7 that the results from the trend analysis (See par 40) can be given to a data customer of any type, such as retailers (See par 25, FIG. 3, 390). 
Devadas and High disclose:
generating a recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption (Devadas – See par 46 - The pattern search multi stream demand sensor 212 further performs affinity analysis for automated detection of suppliers and products. The analysis develops matched products or components of products with suppliers. see par 56-62 – recommendations can be for the functions of Inventory Planning and Control; Supply management; and Manufacturing management; see also High – See par 64 - Method 500 may be used to predict sales volume for a product, based on statistically significant correlations such as those formed at step 310 of method 300 (events)).
facilitating implementation of the recommended reconfiguration to increase production of the item for the geographic area (No portion of the specification supports a computer controlling machinery to increase production. Rather, each example (e.g. par 42, 50 as published) is for a “recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption”; par 63 as published – production plans)
Devadas – See par 3 – forecasting ensures that manufacturers produce the level of material that would meet customer’s demand; see par 56-62 – recommendations can be for the functions of Inventory Planning and Control; Supply management; and Manufacturing management).
Lyle, Devadas, and High are analogous art as they are directed to detecting demand/consumption (See Lyle Abstract; Devadas par 32 – demand information in input streams; High par 14-15 – estimating effects of events on demand). 1) Lyle discloses in paragraph 25, FIG. 7 that the results from the trend analysis (See par 40) can be given to a data customer of any type, such as retailers (See par 25, FIG. 3, 390) and a computer performing computing operations (See par 15, 42). Devadas improves upon Lyle by explicitly disclosing using “machine learning” for predicting and forecasting;  and refining and using learning in the prediction (Devadas par 44, 67, 69). One of ordinary skill in the art would be motivated to further include explicitly using machine learning to efficiently improve upon the prediction of upcoming demand in Lyle. 2) Lyle discloses analyzing trend analysis and selecting any time period for analysis (See par 36, 44). Devadas improves upon Lyle by explicitly disclosing including social data that is received (See Devadas par 32). Devadas discloses having social data; and further discloses different months along with actual and forecasted demand (See FIG. 8, par 75) as well as having a feed of data for real-time adjustments in forecasting accuracy (see par 69). High improves upon Lyle and Devadas by explicitly disclosing including social data that is received and that it includes details on the events including a date, description/sports or other kind of event, as well as the size of the fan base for the sporting event (See High par 28, 44, 50 (social media)) and then using usage from events to estimate effects on demand sales (See High par 59-60). One of ordinary skill in the art would be motivated to further include explicitly using social data from Devadas and High and further details on events and the number of people involved such as at a sporting event to efficiently improve upon the demand estimation in Lyle. 3) Lyle discloses in paragraph 25, FIG. 7 that the results from the trend analysis (See par 40) can be given to a data customer of any type, such as retailers (See par 25, FIG. 3, 390).  Devadas and High improve upon Lyle by predicting sales volume for a product (High par 64) and giving recommendations to supply management and manufacturing management (See Devadas par 56-62). One of ordinary skill in the art would be motivated to further include giving the demand estimates to Manufacturing parties so they can efficiently act upon the aggregated consumption demand data in Lyle (e.g. par 22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consumption trend analysis in Lyle to further explicitly use “machine learning” in forecasting as disclosed in Devadas and further explicitly include predictions of demand based on specific kinds of events as disclosed in High, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 8, Lyle discloses:
A computer program product comprising one or more computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors (Lyle – See par 40 – trend analysis of whether product increasing or reducing in market share; See par 42 – can have program code in computer or in memory implemented by a computer; memory can be random access memory or floppy disk).
The remaining limitations are the same as claim 1. Claim 8 is rejected for the same reasons as claim 1.
It would have been obvious to combine Lyle, Devadas, and High for the same reasons as discussed with regards to claim 1.

Concerning independent claim 15, Lyle discloses:
A system comprising: one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation (Lyle – See par 40 – trend analysis of whether product increasing or reducing in market share; See par 42 – can have program code in computer or in memory implemented by a computer; memory can be random access memory or floppy disk).
The remaining limitations are the same as claim 1. Claim 15 is rejected for the same reasons as claim 1.
It would have been obvious to combine Lyle, Devadas, and High for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Lyle discloses analyzing trend analysis and selecting any time period for analysis (See par 36, 44). Lyle also discloses analyzing the product identification information (product identifiers) that identify the product associated with discarded product packaging (see par 26). Lyle does not explicitly disclose the limitations.
	Devadas discloses:
The method of claim 1, the method further comprising: 
receiving unstructured data from one or more social media platforms (Devadas – See par 32 - The input data streams (e.g., 102, 104, 106) are received from various sources. The input data streams comprise demand information and supply information associated with a business entity for which the forecast is to be generated or determined. The input data streams may include unstructured data streams and structured data streams or a combination of these. For example, inputs received from human sources or social feeds may be unstructured data, while input data captured from machine sources may be structured data.); 
correlating the unstructured data with the usage data (Devadas – see par 33 - The processing unit 108 is capable of converting unstructured raw data into structured data. Human sentiments and behaviors towards various products may be extracted from the input data streams. Input data streams received from machine sources may include data in the form of documents including tables, graphs, etc that provides information about products, suppliers, pricing, time, geography, sale, etc.); and 
predicting future consumption of the item based at least in part on the correlated unstructured data (Devadas – see par 34 - The processing unit 108 uses the models (demand models 110, supply models 112, pricing models 114) to generate business transaction forecast output 116 including one or more of a demand forecast output, a supply forecast output and a pricing forecast output. The processing unit 108 may be a combination of one or more processors with various capabilities, such as processing and converting unstructured raw data into structured data; see par 41 – The data input processor 202 is configured to convert unstructured data related to the business transactions (e.g., demand information, supply information, information about products and services, customer information and pricing information) into structured information. The structured data may be processed in order to analyze/understand customer's behavior or sentiment towards a product. As an example, the data input processor 202 may be Google's open source sentiment analysis (of text, speech and visual) to determine customer sentiment, such as, likes, dislikes about products and offerings.).
It would have been obvious to combine Lyle and Devadas for the same reasons as discussed with regards to claim 1. In addition, Lyle discloses analyzing trend analysis and selecting any time period for analysis (See par 36, 44). Lyle also discloses analyzing the product identification information (product identifiers) that identify the product associated with discarded product packaging (see par 26). Devadas improves upon Lyle by explicitly disclosing that unstructured data from social data 314 is analyzed for determining usage, preferences, demand and to then estimate future consumption (See par 33-34, 41). One of ordinary skill in the art would be motivated to further include explicitly using unstructured, social data to efficiently improve upon the analysis of product information in Lyle.
Claims 9 and 16 recite similar limitations as claim 2. Claims 9 and 16 are rejected for the same reasons.

Concerning claim 4, Lyle discloses:
The method of claim 1, wherein predicting the future consumption of the item comprises: 
identifying one or more enterprises located in the geographic area (Lyle – See par 25 - the refuse collection point, such as mobile refuse collection vehicle 340, transmits the collected product identifiers and location data to data warehouse 350 where the data is stored in consumption data store 355 (e.g., data from a large geographic region, such as a city, state, or country). At the fifth step (5), consumer consumption analysis processes 360 are performed using the product identifier and location data stored in consumption data store 355. For example, data consumers can include marketing organizations 375 that wish to better understand product penetration in various geographic areas in order to tailor advertisements and other promotions to areas where the organization's products lag behind competitors' products.); and 
predicting consumption of the item with respect to at least one of the one or more enterprises (Lyle – See par 25, FIG. 3 - This analysis results in consumer consumption maps that, based on the input (query) requirements, can be tailored for various data consumers 370. For example, data consumers can include marketing organizations 375 that wish to better understand product penetration in various geographic areas in order to tailor advertisements and other promotions to areas where the organization's products lag behind competitors' products; See par 40 - Likewise, for marketing purposes, the historical trend analysis can reveal whether a given product is increasing in market share in a given area, experiencing a reduction in market share, or is relatively flat in terms of changing market share.).
Claims 11 and 17 recite similar limitations as claim 4. Claims 11 and 17 are rejected for the same reasons.

Concerning claim 7, Lyle discloses looking at area consumer consumption maps (See par 22). Devadas discloses that the forecast can be based on data showing higher sales in some months and lesser sales in other months (See par 71). 
	High discloses the limitations:
The method of claim 1, the method further comprising: 
receiving weather data for the geographic area (High – See par 28 - The weather database 104b or another database may include predictions relating to some or all of these weather events and attributes as well. See par 40 - The event set may include selecting set of past occurrences of the same type of event, e.g., a set of dates that all correspond to past occurrences of the same holiday, the same type or severity of weather event (blizzard, torrential rain, ice storm));
predicting future consumption of the item based at least in part on the weather data (High - See par 45 - certain regional or even store-specific conditions can affect sales of particular products or types of products. Examples of regional conditions include, but are not limited to, fire or smoke or smog. Floods or rainfall; During certain weather conditions demand for products related to indoor activities increases, while during certain other weather conditions demand for products related to outdoor activities increases.).
It would have been obvious to combine Lyle, Devadas, and High for the same reasons as discussed with regards to claim 1. In addition, Lyle discloses looking at area consumer consumption maps (See par 22). Devadas discloses that the forecast can be based on data showing higher sales in some months and lesser sales in other months (See par 71). High improves upon Lyle and Devadas by explicitly disclosing considering weather events when calculating the forecast. One of ordinary skill in the art would be motivated to further include explicitly using weather to efficiently improve the accuracy of the forecasts in Lyle (par 22) and Devadas.
Claims 14 and 20 recite similar limitations as claim 7. Claims 14 and 20 are rejected for the same reasons.

Concerning claim 10, Lyle discloses:
The computer program product of claim 8, wherein the at least one sensor includes one or more of (i) a weight sensor, (ii) an image sensor, or (iii) a radio sensor. (Lyle – par 22 – RFID (radio-frequency identification tags) from products, using a wireless tag readers (RFID), identify products, such as at a collection point).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lyle (US 2013/0332238) in view of Devadas (US 2018/0012166) and High (US 201760278053), as applied to claims 1-2, 4, 7-11, 14-17, and 20 above, and further in view of Mattingly (US 2018/0144292).
Concerning claim 3, Lyle discloses having “data structures” stored (see par 42) and storing consumption data for geographic regions in a networked data warehouse 355.  Devadas discloses having a table structure 310 with business transaction data (orders, shipments, returns) (See par 67). Devadas also discloses the system 1200 may be deployed in a distributed manner (See par 121). However, Lyle, Devadas, and High do not explicitly disclose the limitations.
Mattingly discloses:
The method of claim 1, the method further comprising storing the usage data in a distributed ledger (Mattingly see par 17 - In some embodiments, an inventory tracking device 110 comprises one or more of a smart appliance, a smart shelf, a smart receptacle, and an inventory tracking attachment coupled to a storage space at a location. In some embodiments, a smart appliance may comprise an appliance with sensors; See par 19 - In some embodiments, the memory 114 may further be configured to store a copy of a shared ledger stored on a plurality of inventory tracking devices 110 in the system. In some embodiments, the shared ledger may comprise distributed database and/or a blockchain for recording inventory levels, inventory changes, and/or purchase orders associated with a group of inventory tracking devices 110 associated with a consumer premises.)
Lyle, Devadas, High, and Mattingly are analogous art as they are directed to detecting demand/consumption (See Lyle Abstract; Devadas par 32 – demand information in input streams; High par 14-15 – estimating effects of events on demand; Mattingly – par 20 (detect consumption of cereal); par 49 (track user of consumable products). Lyle discloses having “data structures” stored (see par 42) and storing consumption data for geographic regions in a networked data warehouse 355.  Devadas discloses having a table structure 310 with business transaction data (orders, shipments, returns) (See par 67). Devadas discloses having a table structure 310 with business transaction data (orders, shipments, returns) (See par 67). Devadas also discloses the system 1200 may be deployed in a distributed manner (See par 121). Mattingly improves upon Lyle and Devadas by explicitly storing that the data is stored in a ledger that can comprise a distributed database. One of ordinary skill in the art would be motivated to further include explicitly using a ledger for storing inventory information to efficiently improve upon the database with consumer’s consumption data in Lyle and the transaction data that can be in a distributed embodiment (See Devadas par 67, 121).

Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (US 2013/0332238) in view of Devadas (US 2018/0012166) and High (US 201760278053), as applied to claims 1-2, 4, 7-11, 14-17, and 20 above, and further in view of Lauring (US 2004/0148217).
Concerning claim 5, Lyle discloses receiving tagged packages from manufacturers, where the products sold and consumed can be identified from the tags (See par 23). Devadas discloses forecasting used for manufacturing and supply management (See par 3, 56-62) and including supplier data and supply scenarios (See FIG. 2, 208; par 49). 
Devadas and Lauring discloses:
receiving production data from a producer of the item (Devadas par 33 - Input data streams received from machine sources may include data in the form of documents including tables, graphs, etc that provides information about products, suppliers, pricing, time, geography, sale, etc. The input data streams are processed by a processing unit 108 of the system 100. The system 100 includes various demand models 110, supply models 112; See also Lauring – see FIG. 1, par 40 – loss of manufacturing capacity, unavailability of ingredients, factors such as severe weather used in “adjustment module 20” to determine how much can be sold (25); See FIG. 1- can also receive historical shipments 28 (deliveries made to retailers/wholesalers)).
Lyle in combination with Devadas, High, and Lauring discloses:
determining a future production of the item, based on the production data (Devadas – See par 46 - The pattern search multi stream demand sensor 212 further performs affinity analysis for automated detection of suppliers and products. The analysis develops matched products or components of products with suppliers. see par 56-62 – recommendations can be for the functions of Inventory Planning and Control; Supply management; and Manufacturing management); and
identifying a misalignment between the future production of the item and the predicted future consumption of the item (Lauring – see par 40, FIG. 1 - The adjustment module 20 then recalibrates the results obtained from the original product model or first data set 10 (consumer demand) to further refine the input based on additional drivers or other factors. The final output is the retail sales forecast 25 (disclosing predicted future consumption). See par 44 – shipment comparator generated an anticipated shipment forecast 35 (disclosing future production) based on retail sales forecast 25. See par 16, 47 – forecasting accuracy for shipment and inventory control; The future months forecast is made up of results from retail forecasts 25 and shipment forecasts 35. Occasionally, such as quarterly or annually an alignment factor (e.g. seasonal, promotion and advertising, etc.) is applied to the two different sets of information so that the two or more data sets are brought into better correlation by the correcting or adjustment element.)
It would have been obvious to combine Lyle, Devadas, and High for the same reasons as discussed with regards to claim 1 to include giving recommendations to manufacturers in Devadas. Lyle, Devadas, High, and Lauring are analogous art as they are directed to forecasting (See Lyle Abstract; Devadas par 32 – demand information in input streams; High par 14-15 – estimating effects of events on demand; Lauring Abstract). Lyle discloses receiving tagged packages from manufacturers, where the products sold and consumed can be identified from the tags (See par 23). Devadas improves upon Lyle by disclosing receiving data from suppliers (See par 33). Devadas discloses forecasting used for manufacturing and supply management (See par 3, 56-62) and including supplier data and supply scenarios (See FIG. 2, 208; par 49). Lauring improves upon Lyle, Devadas, and High by explicitly receiving data on historical shipments (See Lauring par 40, FIG. 1) and further aligning retail forecasts and shipment forecasts to assist in giving a more accurate inventory build (See Abstract, par 16, 44, 47). One of ordinary skill in the art would be motivated to further include explicitly create a more accurate and aligned forecast for production/build to efficiently improve upon the consumption and forecasts in Lyle, Devadas, and High.
Claims 12 and 18 recite similar limitations as claim 5. Claims 12 and 18 are rejected for the same reasons.

Concerning claim 6, Lyle discloses that retailers receive tagged packages from distributors (See par 23). Devadas discloses using the recommendations for “distribution management.” High discloses ordering supplies from distribution centers (See par 69). 
Devadas/Lauring disclose:
The method of claim 1, wherein generating the recommended reconfiguration comprises: 
receiving distribution data from a distributor of the item; (Devadas – see par 42 – input data includes shipment history; see also Lauring – see FIG. 1, par 40 – loss of manufacturing capacity, unavailability of ingredients, factors such as severe weather used in “adjustment module 20” to determine how much can be sold (25); See FIG. 1- can also receive historical shipments 28 (deliveries made to retailers/wholesalers); See par 36 - That is, a "ship to" location or retail location may order a certain amount of inventory for delivery to a particular location such as to a warehouse or distribution facility for a retail group).
Lyle, Devadas, High, and Lauring disclose:
determining a future volume of the item for the geographic area, based on the distribution data (Lyle – see par 22 - The collected data is then aggregated with other consumers' data in order to generate area consumer consumption maps. These area consumer consumption maps may be used by marketing organizations to market products to particular geographic areas (e.g., where the data shows that a competitor's product is widely used in the geographic area, etc.), see par 38-39 - At step 730, an area consumption map (unpopulated) is created (map 740) showing the geographic area requested by the user. ascertain consumers decisions in market share in a given area); and 
identifying a misalignment between the future volume of the item and the predicted future consumption of the item (Lauring – see par 40, FIG. 1 - The adjustment module 20 then recalibrates the results obtained from the original product model or first data set 10 (consumer demand) to further refine the input based on additional drivers or other factors. The final output is the retail sales forecast 25 (disclosing predicted future consumption). See par 44 – shipment comparator generated an anticipated shipment forecast 35 (disclosing future volume) based on retail sales forecast 25. See par 16, 47 – forecasting accuracy for shipment and inventory control; The future months forecast is made up of results from retail forecasts 25 and shipment forecasts 35. Occasionally, such as quarterly or annually an alignment factor (e.g. seasonal, promotion and advertising, etc.) is applied to the two different sets of information so that the two or more data sets are brought into better correlation by the correcting or adjustment element).
It would have been obvious to combine Lyle, Devadas, High, and Lauring for the same reasons as discussed with regards to claim 1.
Claims 13 and 19 recite similar limitations as claim 7. Claims 13 and 19 are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 101, Applicant argues that the claims are not abstract because it is “implementing” reconfigurations based on those predictions. Remarks, page 11 In response, Examiner respectfully disagrees. As stated in the 112a rejection, there is no support that Examiner can locate for the computer itself “implementing” an increase in production, and even the “reconfiguration” is not supported – it is only supported as a “recommendation” given to a user. This argument is also moot in light of the revised 101 rejection above. Rather, it is just generating a recommendation that a person can choose to act upon. This is not a technological improvement. It is just giving a user a recommendation. Applicant further argues that since there is “aggregating” of usage data this makes the claim eligible. Examiner respectfully disagrees. “Aggregating” is just part of the abstract idea of generating a demand prediction based on multiple inputs.
The 112a argument is that paragraph 24, 41 “affirmatively implement the generated recommendations, rather than merely suggesting them.” Remarks, page 12. Examiner respectfully disagrees. However, the claim 1 limitation now presented is broader than what is disclosed – it sounds as if Applicants are controlling production explicitly. The only time “production” is discussed it is with regards to suggestions/plans/recommendations given to a user (See paragraphs 41-42, 50, 63). 
The 103 arguments are moot in light of the revised rejections, necessitated by the amendments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619